Title: To James Madison from John Keemle, 11 January 1810
From: Keemle, John
To: Madison, James


Sir,Philada. Jany. 11th. 1810.
The surviving Revolutionary Characters, residing in the City & County of Philada., feeling an anxious solicitude for the welfare of their Country, convened agreeably to public notice, for the purpose of assuring you of their approbation of the measures pursued for repelling the hostile attacks of foreign powers, upon the Neutral & National rights of the United States. In ’76 they risked their lives & fortunes for the independance of their Country, & though now less able to do it, still you will percieve by the expression of their sentiments, in the enclosed address, which as Chairman I am instructed to transmit to you, that they are again determined to make any remaining sacrifices, on the same altar; & many of them have sons who would glory in Joining their Fathers in the offering.
The administration of Public affairs by Mr. Jefferson, & yourself has been so perfectly consistent with Republican principles; & with regard to the foreign department so strictly impartial, that it must unite every American with his brother, heart & hand, in rallying round the Goverment of his choice & the object of his affection; while the World cannot but applaud any future course that may be laid out on such ground. With sentiments of the highest respect I am your most Obedt. &c. &c.
John Keemle
 
[Enclosure]
Sir,
At this period of difficulty and danger, to our Country, the surviving Military characters of the late Revolutionary Army and Navy, residing in the City and County of Philadelphia, presume to address you on the existing state of our foreign relations.
It is at once with pride and pleasure, we recognize in you, the enlightened and firm asserter of the rights of America; rights, which the two great Belligerent Powers of Europe have so shamefully and outrageously violated and trampled upon: And we are fully satisfied, that your translation from the most dignified Ministerial Office, to the highest which a free people by their suffrages, can confer, will enable you, to give to the measures, which your Wisdom and experience may suggest, to the assembled representatives of an highly insulted and injured Nation, that direction, on which will ultimately depend, the honor, interest and independance of the United States of America.
Whatever, Sir, may be the result of the repeated and honest appeals, which have been made, by your immediate predecessor, and by yourself since your Election to the Chief Magistracy of the United States, to the sense of Justice, which may yet be presumed to exist, on the part of the two conflicting powers of Europe; we beg you to be convinced, that we entertain too great a regard for the rights, which were atchieved by the valour, Patriotism and blood of an illustrious band of Revolutionary worthies, to meet the event with indifference. Born the heirs of freedom, we shall ever be ready to defend and maintain it; and if we must again unfortunately live, to witness our Country compelled to depart from a state of peace and tranquillity, and assume a Warlike attitude, we shall at least have the consolation to reflect, that by our Goverment, the event will have been unprovoked: And animated by this consideration, with a humble reliance upon the favour of Heaven, we can hope to see the Machinations of foreign intrigue frustrated, the views of Tyrrany blasted, and our unalienable rights transmitted to our latest posterity.
We rejoice, Sir, in the contemplation of the coincidence of sentiments which appears to pervade every political description of American Citizens, with regard to the daring outrages of the Belligerents upon our Neutral rights, by which their public Acts have been distinguished. It is a consolatory reflection, that whatever difference of sentiment may exist, on subjects of Domestic policy, the great Body of the Nation, attached to the principles of the Revolution, will rally round the standard of the Goverment, as we did in the time that tried mens souls, determined to die as freemen, rather than live as slaves, under some Imperious Tyrrant, whose will is Law.
When we consider, that, at a Time when the liberties of every other Nation, are rapidly disappearing, under the scourge of unrelenting Tyrrany, the republican Goverment of America, secures to the meanest of its Citizens, every Civil and Religious privilige; when we contempate the old World deluged with the blood of Thousands, the unfortunate victims of insatiable rapacity and lust of power, we are gratefull to the God of Mercies for the blessings which his Providence benignly dispenses to us; implore his future protection: And pray that he may so dispose the hearts of every Goverment, as to secure to a troubled World, the restoration of peace and tranquillity. Under the influence of theese [sic] impressions, we, who have borne a part in our late Revolutionary conflict, and assembled to express to you our sentiments, on the present critical state of our Country, with the European powers, beg you to be assured, that allthough we cannot now serve our Country in the field with as much effect, as when the infirmities of age were not felt, as we feel them at present, we are nevertheless as willing now to serve, (should necessity require it) in any station, our advanced state of life will admit.

With fervent prayers for the peace and prosperity of our beloved Country; and with respect and attachment to yourself, we remain &c. &c.

John Keemle Chairman
Dan: Brodhead Secretary
[and 26 others]

